 

Exhibit 10.1

 

SECOND AMENDED AND RESTATED MANAGEMENT SERVICE AGREEMENT

 

This Second Amended and Restated Management Service Agreement (this “Agreement”)
is entered into as of the 31st day of July 2016

 

BETWEEN:

 

Xcelmobility Inc., a corporation incorporated under the laws of Nevada, USA, and
having an executive office at 2225 East Bayshore Road, Suite 200, Palo Alto, CA
94303 (the “Company”).

 

AND:

 

Renyan Ge, Businessman of 3F, West Block, M-8, Maqueling Industrial Park,
Nanshan District, Shenzhen, China 518057 (the “Executive”).

 

WHEREAS:

 

A. The Company and Executive previously entered into a Management Service
Agreement, dated as of August 1, 2011, and amended and restated such Management
Service Agreement on August 28, 2014 (as amended and restated, the “Original
Agreement”); and

 

B. The Company and Executive wish to amend and restate certain provisions of the
Original Agreement to reflect the parties’ mutual agreement and to provide for
the settlement of certain disputes pursuant to the terms set forth on that
certain Settlement Agreement and Mutual Release dated the as of the date hereof,
and which is attached hereto as Exhibit A (the “Settlement Agreement”).

 

NOW THEREFORE in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

1. MANAGEMENT SERVICES

 

1.1. Executive represents and warrants to the Company that Executive has the
required skills and experience to perform the duties and exercise the
responsibilities required of Executive in the position of Chief Executive
Officer (“CEO”).

 

1.2. Executive and the Company agree to comply with and to be bound by the terms
and conditions of this Agreement.

 

1.3. During the term of employment, Executive shall well and faithfully serve
and devote himself exclusively to the Company.

 

1.4. In carrying out these duties and responsibilities, Executive undertakes to
comply with all lawful instructions and directions, which he may receive from
the Company. The duties and responsibilities to be carried out by Executive will
be commensurate with the duties of a CEO. Executive shall report to the Board of
Directors of the Company (the “Board”) as a whole as requested.

 

1.5. Executive agrees and understands that the effective performance of
Executive’s duties requires the highest level of integrity and the Company’s
complete confidence in Executive’s relationship with other employees of the
Company and with all persons dealt with by Executive in the course of his
employment. Executive is required to ensure that he conducts himself in a
professional, business-like manner at all times.

 

 

 

 

1.6. Executive acknowledges and agrees to familiarize himself with and to comply
with all of the Company’s policies, practices and procedures as adopted from
time to time.

 

1.7. Executive shall be subject to an annual performance review.

 

2. DUTIES

 

2.1. Job descriptions specific to the position will be developed by the
Compensation Committee of the Board, but in general terms, Executive shall be
responsible for the following:

 

  (a) Oversees the operations of organization and manages its compliance with
legal and regulatory requirements;         (b) Creates and maintains procedures
for implementing plans approved by the Board;         (c) Promotes a culture
that reflects the organization’s values, encourages good performance, and
rewards productivity;         (d) Hires, manages, and fires the human resources
of the organization according to authorized personnel policies and procedures
that fully conform to current laws and regulations;         (e) Ensures that the
staff and the Board have sufficient and up-to-date information;         (f)
Evaluates the organization’s and the staff’s performance on a regular basis;    
    (g) Oversees staff in developing annual budgets that support operating plans
and submits budgets for Board approval;         (h) Prudently manages the
organization’s resources within budget guidelines according to current laws and
regulations;         (i) Ensures that staff practices all appropriate accounting
procedures in compliance with Generally Accepted Accounting Principles (GAAP);  
      (j) Provides prompt, thorough, and accurate information to keep the Board
appropriately informed of the organization’s financial position;         (k)
Develops fund raising strategies with the board and supports the board in fund
raising activities;         (l) Oversees staff in the development and
implementation of fund raising plans that support strategies adopted by the
Development Committee;         (m) Serves as a primary person in donor
relationships and the person to make one-on-one fund raising solicitations;    
    (n) Oversees staff in the timely submission grant applications and progress
reports for funders;         (o) Oversees design, delivery, and quality of
programs and services;         (p) Stays abreast of current trends related to
the organization’s products and services and anticipates future trends likely to
have an impact on its work;

 

 

 

 

  (q) Collects and analyzes evaluation information that measures the success of
the organization’s program efforts; refines or changes programs in response to
that information;         (r) Supports operations and administration of the
Board by advising and informing board members and interfacing between board and
staff; and         (s) Advises the board in the development of policies and
planning recommendations.

 

3. DURATION OF AGREEMENT

 

3.1. The term of appointment and engagement of Executive shall commence on
January 1, 2015, and shall continue through August 31, 2016, inclusive.

 

4. REMUNERATION

 

4.1. Salary. In consideration of Executive’s undertaking and performance of the
obligations contained in this Agreement, the Company will compensate Executive
for his services as follows:

 

  (a) Beginning on January 1, 2015 and continuing through August 31, 2016, the
Company shall pay Executive a base salary of $50,000 per year, which shall be
paid to Executive in bi-monthly installments; and         (b) On or before July
31, 2016, the Company shall pay to the Executive the Settlement Amount, as
defined in and pursuant to the terms of the Settlement Agreement.

 

4.2. Expenses. The Company will reimburse or pay for all reasonable business
expenses incurred by Executive in the execution of his duties. This includes the
expenses for airfare, accommodation and other business related expenses.

 

5. TERMINATION

 

5.1 This Agreement may be terminated by the Company as follows:

 

  (a) In the absence of just cause by the Company, Executive will receive
payments in lieu of notice, based upon the length of services Executive has
provided the Company:

 

  Service Period   Notice           Less than thirty six (36) months of service
  Eighteen (18) months’ notice           More than thirty-six (36) months of
service   Thirty (30) months’ notice

 

  (b) Where the Company elects to give Executive notice of termination of this
Agreement, in the absence of just cause, Executive may choose to receive
payments due in either a lump sum, on a continuance basis or a combination of
both.      

 

 

 

  (c) During the period of notice, Executive will not be required to perform the
responsibilities of his position and will return to the Company all property in
his possession that belongs to the Company.         (d) Where there is just
cause for termination of the engagement or if Executive is in material breach of
his obligations under this Agreement, Executive will not be entitled to notice,
bonus payments or payment in lieu of notice of the termination of this
Agreement. The engagement of Executive shall cease upon receipt of notice that
his services are being terminated for just cause. For the purposes of this
Agreement, “just cause” will be defined by the common law.

 

5.2 If a Change in Control is consummated during the term of this Agreement and
within eighteen months immediately following such Change in Control, Executive
is terminated without cause, then Executive shall be entitled to:

 

  (a) A lump sum payment equal to eighteen (18) months of base salary, which
such sum shall be paid upon Executive’ termination date;         (b) A bonus of
$75,000; and         (c) The vesting schedule of each outstanding option held by
Executive to purchase shares of common stock of the Company held by Executive
shall be fully accelerated so that the option shall become exercisable for an
additional number of shares equal to 100% of the shares of common stock subject
to the option which are unvested immediately prior to such Change in Control;
and the vesting schedule of each outstanding restricted stock award held by
Executive shall be accelerated so that 100% of the number of unvested shares
subject to such restricted stock award shall vest in full.

 

“Change in Control” shall mean the consummation of any of the following
transactions effecting a change in ownership or control of the Company:

 

  (a) a merger, consolidation or reorganization, unless securities representing
more than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction;         (b) any transfer, sale or other
disposition of all or substantially all of the Company’s assets; or         (c)
the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
beneficial holders.

 

5.3 This Agreement may be terminated by Executive with two (2) months’ written
notice to the Company. The Company may waive this notice requirement by written
notice.

 

 

 

 

6. CONFIDENTIAL INFORMATION AND PROPERTY

 

6.1 Executive acknowledges that as the Chairman of the Board and in any other
position the Executive may hold, a relationship of confidence, trust and
fiduciary obligation is created between Executive and the Company, and Executive
will acquire information about certain matters and things which are confidential
to the Company, and which information is the exclusive property of the Company
including:

 

  (a) financial statements, financial books and records, reserve reports and
estimates and other related information;         (b) information concerning
products, pricing, sales and marketing policies, techniques and concepts,
including costing information, in respect of products and services provided or
to be provided by Executive;         (c) lists of present and prospective
clients and related information, including names and addresses, borrowing habits
and preferences of present and prospective clients of the Company;         (d)
purchasing information, including the names and addresses of present and
prospective suppliers of the Company and prices charged by such suppliers;      
  (e) computer systems, computer programs, data, software, system documentation,
designs, manuals, databases;         (f) trade secrets; and         (g) any
other materials or information related to the personnel, business operations,
financing or activities of the Company which are not generally known to others
engaged in similar businesses or activities, (collectively, “Confidential
Information”)

 

6.2 Executive acknowledges and agrees that the Confidential Information could be
used to the detriment of the Company. Accordingly, Executive agrees and
undertakes not to disclose Confidential Information to any third party either
during the term of his engagement except as may be necessary in the proper
discharge of his employment, or after the term of his engagement, however
caused, except with the written permission of the Company.

 

6.3 Executive understands and agrees that all items of any and every nature or
kind created by Executive pursuant to Executive’s employment under this
Agreement or furnished by the Company to Executive, and all equipment,
automobiles, credit cards, books, records, reports, files, manuals and any other
documents and confidential information shall remain and be considered the
exclusive property of the Company at all times, and shall be returned and shall
be returned to the Company in good condition promptly on the termination of this
Agreement, for any reason.

 

7. NON-COMPETITION

 

7.1 Executive also acknowledges that, by reason of his employment, Executive
will continue to receive the value and advantage of special training, skills and
expert knowledge and experience of and contacts with customers of the Company
and other employees of the Company who are engaged in the business of the
Company.

 

 

 

 

7.2 Executive further acknowledges that, in the course of employment, Executive
will be assigned duties that will give him knowledge of confidential and
proprietary information which relates to the conduct and details of the
Company’s business and which will result in irreparable harm or injury to the
Company which could not be adequately compensated by monetary damages if
Executive should enter into the employment of a business which is the same as,
or competitive with, the business of the Company, or should Executive enter into
the business of the Company.

 

7.3 Executive shall not commence, engage in, or participate in any business
competitive with the business of the Company either directly or indirectly,
either as individual or as a partner or joint venturer or as an employee,
principal, consultant, agent, shareholder, officer, director or representative
for any person, association, organization, or in any manner for a period of six
months following the termination of his employment with the Company for any
reason.

 

7.4 Executive acknowledges and agrees that without prejudice to any and all
other rights of the Company, in the event of his violation of any of the
covenants contained in Sections 6 and 7, an injunction or other like remedy,
including an interim injunction, will be a reasonable and effective remedy to
protect the Company’s rights and property.

 

8. SUCCESSORS AND PERSONAL REPRESENTATIVES

 

8.1 This Agreement shall enure to the benefit of and be enforceable by the
personal or legal representatives, executors, administrators, successors,
assigns and heirs of the parties hereto.

 

9. NOTICE

 

9.1 Any notice or other communication required or contemplated under this
Agreement to be given by one party to the other shall be delivered or mailed by
prepared registered post to the party to receive same at the undernoted address,
namely:

 

  (a) To the Company:           Xcelmobility Inc. - 2225 East Bayshore Road,
Suite 200, Palo Alto, CA 94303.         (b) To Executive:           Renyan Ge –
Businessman of 3F, West Block, M-8, Maqueling Industrial Park, Nanshan District,
Shenzhen, China 518057

 

Any notice delivered shall be delivered personally to Executive and shall be
deemed to have been given and received on the business day next following the
date of delivery. Any notice mailed as aforesaid shall be deemed to have been
given and received on the fifth business day following the date it is posted,
provided that if between the time of mailing and actual receipt of the notice
there shall be a mail strike, slowdown or other labour dispute which might
affect delivery of the notice by mail, then the notice shall be effective only
if actually delivered.

 

10. MODIFICATION/AMENDMENT

 

10.1 No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Executive and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

 

 

 

11. ENTIRE AGREEMENT

 

11.1 No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not expressly set forth in this Agreement.

 

12. GOVERNING LAW

 

12.1 The validity, interpretation, construction and performance of this
Agreement shall be governed in accordance with the laws of the State of Nevada.

 

13. VALIDITY

 

13.1 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

14. INDEMNIFICATION

 

14.1 Executive agrees to indemnify the Company against any claims made for the
collection, withholding and payment of any personal taxes associated with the
work performed by Executive for the Company by any jurisdiction that makes a
claim against Executive or the Company. Furthermore, Executive agrees that if
necessary, he will sign additional documents that indemnify the Company against
claims for taxes owed in relation to payments made to Executive based on this
Agreement.

 

15. SIGNATURES IN COUNTERPARTS

 

15.1 This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. The parties hereto confirm that any facsimile, scanned or
emailed copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) will be deemed to be an executed original thereof.

 

[Signatures follow on a separate page.]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

XCELMOBILITY INC.

 

was hereunto affixed in the presence of:

 

By:       Authorized Signatory  

 

 

SIGNED, SEALED AND DELIVERED by       RENYAN GE in the presence of:            
          Signature                       Address     RENYAN GE        

 

 

 

 

EXHIBIT A

 

Settlement Agreement and Mutual Release

 

 

 

 

